DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
	The terminal disclaimer filed on 1/4/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent 10,203,288 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see, filed 1/4/2021, with respect to office action dated 10/2/2020 have been fully considered and are persuasive.  The rejections of 9/20/2020 have been withdrawn. 

Reason for Allowance
Claims 1-15 and 17-20 are allowed. 
The following is an examiner’s statement of reasons for allowance.  Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest a multi-functional precious stone testing apparatus for identifying a testing object, comprising: a measuring module that selectively measures one of a combination of ultraviolet and infrared distributions of the testing object and a combination of thermal and electrical conductivities of the testing object; a microcontroller operatively linked to said measuring module, wherein said microcontroller analyzes a result from said measuring module to generate a test result of the testing object, wherein said microcontroller comprises a communication unit adapted for connecting with an external electronic device to transmit said test result thereto; and a functional unit operatively linked to said microcontroller, wherein said functional unit comprises a voice indicator that generates a voice indication signal of said test result for vocally saying out a diamond identity of the testing object.


The closest reasonable prior art reference is Loginov (7,362,109) teaches a diamond testing diamond based thermal and electrical conductivities. However, Artmann does not teach selectively measures one of a combination of ultraviolet and infrared distributions of the testing object and a combination of thermal and electrical conductivities of the testing object; a microcontroller comprises a communication unit adapted for connecting with an external electronic device to transmit said test result thereto; and a functional unit operatively linked to said microcontroller, wherein said functional unit comprises a voice indicator that generates a voice indication signal of said test result for vocally saying out a diamond identity of the testing object.

The secondary reference, Luxembourg et al. (2009/0180182520), teaches a diamond tester with using a combination of ultraviolet and infrared distributions and spectra result are stored in control unit and assessing color of a diamond.  However, Luxembourg does not teach selectively measures one of a combination of ultraviolet and infrared distributions of the testing object and a combination of thermal and electrical conductivities of the testing object; a microcontroller comprises a communication unit adapted for connecting with an external electronic device to transmit said test result thereto; and a functional unit operatively linked to said microcontroller, wherein said functional unit comprises a voice indicator that generates a voice indication signal of said test result for vocally saying out a diamond identity of the testing object.

In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, a multi-functional precious stone testing apparatus for identifying a testing object, comprising selectively measures one of a combination of ultraviolet and infrared distributions of the testing object and a combination of thermal and electrical conductivities of the testing object; a microcontroller comprises a communication unit adapted for connecting with an external electronic device to transmit said test result thereto; and a functional unit operatively linked to said microcontroller, wherein said functional unit comprises a voice indicator that generates a voice indication signal of said test result for vocally saying out a diamond identity of the testing object.

Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        


/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855